DETAILED ACTION
This office action is in response to application filed on Apr. 23, 2021.
Claims 1-16 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 9-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Chen et al. (US Pub. No. 20170052772 A1 hereinafter “Chen”), and in view of Shimogawa (US Pub. No. 20160070602 A1 hereinafter “Shimogawa”)
Per claim 1
Chen discloses
An information processing device of deploying containers on a plurality of physical machines, the device comprising:
memory configured to store operation information, the operation information corresponding to each of the containers deployed on the plurality of physical machines ([0007] “when executed on a device, cause the device to obtain first information indicating target libraries required by a target container to be deployed; obtain second information indicating libraries that have been loaded for at least one container deployed on a plurality of candidate hosts”)
determining a physical machine from among the plurality of physical machines by using the information identified to use the determined physical machine as a target physical machine on which the first container is to be deployed ([0007] “determine costs of deploying the target container on the plurality of candidate hosts based on the first information and the second information; and select a target host from among the plurality of candidate hosts based on the determined costs for deploying the target container.”)
Chen discloses the operation information corresponding to each of the containers deployed on the plurality of hosts (i.e. physical machines), but Chen does not disclose
operation history information, the operation history information corresponding to each of the containers deployed on the plurality of physical machines; identifying from the operation history information a reason why the first container is to be deployed; and determining a physical machine from among the plurality of physical machines by using the reason identified to use the determined physical machine as a target physical machine on which the first container is to be deployed.
But Shimogawa discloses
memory configured to store operation history information, the operation history information corresponding to each of the virtual machines deployed on the plurality of physical machines ([0011] “a memory configured to store first information about a use form of each of a plurality of existing virtual machines already deployed on a plurality of physical machines and history information indicating past workload status of each of the existing virtual machines”)
in response that a first container is to be deployed, identifying from the operation history information a reason why the first virtual machine is to be deployed; and determining a physical machine from among the plurality of physical machines by using the reason identified to use the determined physical machine as a target physical machine on which the first virtual machine is to be deployed ([0011] “a processor configured to perform a procedure including selecting, in installing a new virtual machine on one of the physical machines, an existing virtual machine amongst the existing virtual machines based on the first information and second information about a use form of the new virtual machine, predicting, using the history information of the selected existing virtual machine, a workload on each of the physical machines being installation-target options for the new virtual machine, and determining, amongst the physical machines, an installation-target physical machine based on results of the predicting.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Chen with the teaching of Shimogawa to include operation history information, the operation history information corresponding to each of the containers deployed on the plurality of physical machines; identifying from the operation history information a reason why the first container is to be deployed; and determining a physical machine from among the plurality of physical machines by using the reason identified to use the determined physical machine as a target physical machine on which the first container is to be deployed in order to provide a workload distribution management apparatus distributes workloads on the physical machines by managing the deployment of the virtual machines on the physical machines.

Per claim 2
The rejection of claim 1 is incorporated
Chen does not disclose
in response to the identified reason being a reason that indicates that data is transferred to the first container, determine the physical machine on which a storage is mounted among the plurality of physical machines as the physical machine on which the first container is to be deployed.
But Shimogawa discloses
in response to the identified reason being a reason that indicates that data is transferred to the first virtual machine, determine the physical machine on which a storage is mounted among the plurality of physical machines as the physical machine on which the first virtual machine is to be deployed ([0041] “The storing unit 1a stores therein history information indicating past workload status of each of the virtual machines 2a, 2b, 3a, 3b, 4a, and 4b. The history information includes information about the workload on each of the virtual machines 2a, 2b, 3a, 3b, 4a, and 4b, which workload is represented, for example, by the utilization of resources (such as the CPU and RAM of a corresponding physical machine) and the communication traffic.” & [0042] “When installing a new virtual machine on one of the physical machines 2, 3, and 4, the calculating unit 1b selects an existing virtual machine based on the first information stored in the storing unit 1a and second information about the usage form of the virtual machine to be installed (the new virtual machine).”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Chen with the teaching of Shimogawa to include in response to the identified reason being a reason that indicates that data is transferred to the first virtual machine, determine the physical machine on which a storage is mounted among the plurality of physical machines as the physical machine on which the first virtual machine is to be deployed in order to provide a workload distribution management apparatus distributes workloads on the physical machines by managing the deployment of the virtual machines on the physical machines.

Per claim 3
The rejection of claim 2 is incorporated
Chen discloses
in response to that the operation history information corresponding to the first container is determined not to be stored, determine that the reason indicates that data is transferred to the first container ([0052] “the workloads do not necessarily have to be considered. In some embodiments, the target host may be selected solely based on the determined costs, as described above. Moreover, in addition to or instead of the workloads, other characteristics of the candidate hosts 215 may be considered”)
Chen does not disclose
identifying of the reason is configured to determine whether the operation history information that corresponds to the first container is stored in the memory, and the determining of the physical machine is configured to determine the physical machine on which the storage is mounted as the physical machine on which the first container is to be deployed.
But Shimogawa discloses
identifying of the reason is configured to determine whether the operation history information that corresponds to the first virtual machine is stored in the memory ([0041] “The storing unit 1a stores therein history information indicating past workload status of each of the virtual machines 2a, 2b, 3a, 3b, 4a, and 4b. The history information includes information about the workload on each of the virtual machines 2a, 2b, 3a, 3b, 4a, and 4b, which workload is represented, for example, by the utilization of resources (such as the CPU and RAM of a corresponding physical machine) and the communication traffic.”) and the determining of the physical machine is configured to determine the physical machine on which the storage is mounted as the physical machine on which the first virtual machine is to be deployed ([0042] “When installing a new virtual machine on one of the physical machines 2, 3, and 4, the calculating unit 1b selects an existing virtual machine based on the first information stored in the storing unit 1a and second information about the usage form of the virtual machine to be installed (the new virtual machine).”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Chen with the teaching of Shimogawa to include identifying of the reason is configured to determine whether the operation history information that corresponds to the first virtual machine is stored in the memory, and the determining of the physical machine is configured to determine the physical machine on which the storage is mounted as the physical machine on which the first virtual machine is to be deployed in order to provide a workload distribution management apparatus distributes workloads on the physical machines by managing the deployment of the virtual machines on the physical machines.

Per claim 4
The rejection of claim 3 is incorporated
Chen discloses
wherein the storage is a storage configured to be accessed by the first container ([0042] “In such embodiments, in step 420, the container manager 300 may access its local record to determine the libraries that have been loaded on each of the candidate hosts 215.”)

Per claim 7
The rejection of claim 2 is incorporated
Shimogawa discloses
in response that a second container is started on the plurality of physical machines, determining whether the second virtual machine has been started in the past; and in response determining that the second virtual machine has not been started in the past, generating association information between the physical machine on which the second virtual machine is deployed and the physical machine on which a storage accessed by the second virtual machine is mounted, wherein the determining of the physical machine is configured to determine, by using the generated association information, the physical machine on which the storage is mounted as the physical machine on which the first virtual machine is to be deployed ([0053] “According to the workload distribution management apparatus 1, in installing a new virtual machine on one of the physical machines 2, 3, and 4, one or more existing virtual machines are selected based on information about the use form of the new virtual machine and information about the use form of each of the existing virtual machines 2a, 2b, 3a, 3b, 4a, and 4b already deployed on the physical machines 2, 3, and 4. The workload on each physical machine being an installation-target option for the new virtual machine is predicted using the history information indicating the past workload status of each of the selected existing virtual machines. Based on the prediction results, a physical machine on which the new virtual machine is to be installed is determined. In this manner, it is possible to select an appropriate installation-target physical machine.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Chen with the teaching of Shimogawa to include in response that a second container is started on the plurality of physical machines, determining whether the second virtual machine has been started in the past; and in response determining that the second virtual machine has not been started in the past, generating association information between the physical machine on which the second virtual machine is deployed and the physical machine on which a storage accessed by the second virtual machine is mounted, wherein the determining of the physical machine is configured to determine, by using the generated association information, the physical machine on which the storage is mounted as the physical machine on which the first virtual machine is to be deployed in order to provide a workload distribution management apparatus distributes workloads on the physical machines by managing the deployment of the virtual machines on the physical machines.

Per claim 8
The rejection of claim 7 is incorporated
Shimogawa discloses
the determining of whether the second virtual machine has been started in the past is configured to determine whether the association information corresponding to the second virtual machine is stored in the memory, and determine that the second virtual machine has been started in the past in response to determining that the association information corresponding to the second virtual machine is stored in the memory ([0053] “According to the workload distribution management apparatus 1, in installing a new virtual machine on one of the physical machines 2, 3, and 4, one or more existing virtual machines are selected based on information about the use form of the new virtual machine and information about the use form of each of the existing virtual machines 2a, 2b, 3a, 3b, 4a, and 4b already deployed on the physical machines 2, 3, and 4.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Chen with the teaching of Shimogawa to include the determining of whether the second virtual machine has been started in the past is configured to determine whether the association information corresponding to the second virtual machine is stored in the memory, and determine that the second virtual machine has been started in the past in response to determining that the association information corresponding to the second virtual machine is stored in the memory in order to provide a workload distribution management apparatus distributes workloads on the physical machines by managing the deployment of the virtual machines on the physical machines.

Per claims 9-12 and 15-16
They are medium claims corresponding to the information processing device claims 1-4 and 7-8 respectively and are rejected the same reason set forth in connection of the rejection of claims 1-4 and 7-8 above.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Chen, and in view of Shimogawa and further view of Fischer et al. (US Pub. No. 20030037254 A1 hereinafter “Fischer”)
Per claim 5
The rejection of claim 3 is incorporated
Shimogawa discloses
the identifying of the reason is configured to in response that the operation history information corresponding to the first container is determined to be stored ([0041] “The storing unit 1a stores therein history information indicating past workload status of each of the virtual machines 2a, 2b, 3a, 3b, 4a, and 4b. The history information includes information about the workload on each of the virtual machines 2a, 2b, 3a, 3b, 4a, and 4b, which workload is represented, for example, by the utilization of resources (such as the CPU and RAM of a corresponding physical machine) and the communication traffic.”) and 
in response that the operation history information corresponding to the first container is the first operation history information, determine that the reason indicates that data is transferred to the first container, and the determining of the physical machine is configured to determine the physical machine on which the storage is mounted as the physical machine on which the first container is to be deployed ([0042] “When installing a new virtual machine on one of the physical machines 2, 3, and 4, the calculating unit 1b selects an existing virtual machine based on the first information stored in the storing unit 1a and second information about the usage form of the virtual machine to be installed (the new virtual machine).”)
Chen and Shimogawa do not disclose
the first container is a container that has performed an operation related to execution of data synchronization in the past on the plurality of physical machines.
But Fischer discloses
the first container is a container that has performed an operation related to execution of data synchronization in the past on the plurality of physical machines ([0061] “The synchronization class reads all data containers in the synchronization folder and compares the containers with a history table that records the container IDs for containers already sent by the mobile device”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Chen and  Shimogawa and further including the first container is a container that has performed an operation related to execution of data synchronization in the past on the plurality of physical machines as taught by Fischer in order to provide to the deployment console during a synchronization and used by the deployment console to make sure that mobile device is outfitted as it should be.

Per claim 13
It is a medium claim corresponding to the information processing device claim 5 and is rejected the same reason set forth in connection of the rejection of claim 5 above.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Chen, and in view of Shimogawa and further view of Fischer and Uchikawa (US Pub. No. 20060005195 A1 hereinafter “Uchikawa”)
Per claim 6
The rejection of claim 5 is incorporated
The combination of Chen and Shimogawa discloses the first operation history information indicates the container in the past on the plurality of physical machines, But Chen, Shimogawa and Fischer do not disclose the first operation history information indicates that the first container is a container that has terminated abnormally in the past on the plurality of physical machines.
However, Uchikawa discloses
history information indicates that the first container is a container that has terminated abnormally (0015] “history information generation means for generating history information indicating that abnormal termination has occurred”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Chen, Shimogawa, and Fischer and further including history information indicates that the first container is a container that has terminated abnormally as taught by Uchikawa in order to prevent an illegal operation from being caused by configuration information set in the information processor being updated even if the information processor receives configuration information from outside during execution of a job.

Per claim 14
It is a medium claim corresponding to the information processing device claim 6 and is rejected the same reason set forth in connection of the rejection of claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191